Citation Nr: 0825063	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of radical prostatectomy for cancer 
of the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for prostate cancer and assigned an 
initial disability rating.  

In a June 2006 statement, the veteran requested a hearing 
before a member or members of the Board at a local VA office.  
In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran the requested hearing.  In a statement 
received by VA in August 2007, the veteran requested that 
instead of a hearing at a local VA office, he wanted a 
hearing before a member of the Board in Washington DC.  In 
April 2008, the Board sent the veteran a letter notifying him 
of a hearing scheduled in June 2008.  The veteran failed to 
appear at the hearing, without good cause shown.  Therefore, 
the June 2007 Remand has been complied with and VA has 
discharged its duty to afford the veteran a hearing.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's residuals of radical prostatectomy for cancer 
of the prostate does not result in daytime voiding interval 
less than two hours, awakening to void more than two times 
per night; does not require the wearing of absorbent 
materials, and does not result in obstructed voiding with 
post void residuals greater than 150 cc., peak flow rate less 
than 10 cc/sec., recurrent urinary tract infections secondary 
to obstruction, or stricture disease requiring periodic 
dilation every 2 to 3 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for residuals of radical prostatectomy for cancer 
of the prostate have not been met.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 
4.115b Diagnostic Code 7528 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Service connection was established for prostate cancer in a 
September 2002 rating decision.  In that decision, the RO 
assigned a noncompensable rating.  In a February 2003 
decision, the RO changed that rating to 10 percent disabling, 
effective in May 2002, after it was determined that his 
prostate cancer had not recurred or metastasized.  The RO 
then recharacterized the disability as reflected on the title 
page.  

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for the disability on appeal, the Board must 
evaluate all the evidence of record reflecting the severity 
of the veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.  

The veteran's disability on appeal is currently rated under 
the criteria found at 38 C.F.R. § 4.115a as voiding 
dysfunction.  Consistent with Schafrath the Board has 
considered all applicable rating criteria for genito-urinary 
disabilities.  

38 C.F.R. § 4.115b Diagnostic Code 7528 contemplates 
malignant neoplasms of the genitor-urinary system and 
provides for a 100 percent rating.  It also provides that 
following the cessation of surgical, X- ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Id.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  Id.  If 
there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.  

The veteran's disability has been rated under criteria for 
voiding dysfunction. Because the veteran has never been found 
to have symptoms of renal dysfunction, the criteria for 
rating renal dysfunction are not for application.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  The veteran's 
disability is currently rated as urinary frequency. Under the 
applicable criteria for urinary frequency, a 40 percent is 
assigned for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  Id.  A 20 
percent rating is assigned for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  Id.  

Ratings for voiding dysfunction as urine leakage apply to 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, and are 
determined by the requirement for use of an appliance or the 
wearing of absorbent materials.  Id.  Under pertinent 
criteria, a 60 percent rating is assigned when the wearing of 
absorbent materials is required and the materials must be 
changed more than 4 times per day, or where use of an 
appliance is required.  Id.  A 40 percent rating is assigned 
when the wearing of absorbent materials is required and the 
materials must be changed 2 to 4 times per day.  Id.  A 20 
percent rating is assigned when the wearing of absorbent 
materials is required and the materials must be changed less 
then 2 times per day.  Id.  

A 30 percent rating is warranted for obstructed voiding with 
urinary retention requiring intermittent or continuous 
catheterization.  Id.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150 cc. (2) Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec).  (3) 
Recurrent urinary tract infections secondary to obstruction.  
(4) Stricture disease requiring periodic dilation every 2 to 
3 months.  Id.  

Inpatient treatment records, from Vaughn Regional Medical 
Center, document treatment for prostate disease from 1999.  
In October 2001, the veteran underwent a radical 
prostatectomy to treat prostate cancer.  From the date of the 
veteran's claim until May 2002, the veteran's disability on 
appeal was rated as 100 percent disabling.  Consistent with 
Diagnostic Code 7528, evidence relevant to this appeal stems 
from the first examination following his prostatectomy.  

In August 2002, the veteran underwent a VA genito-urinary 
examination.  He reported a voiding frequency of 5 to 6 times 
per day with occasional trips to the bathroom at night.  He 
denied any hesitancy, stream dysfunction, or dysuria.  The 
veteran reported that he had suffered from incontinence 
immediately following his prostatectomy but that the 
incontinence had ceased.  He also denied any urinary tract 
infections, colic, bladder stones, nephritis, malignancy, or 
frequent dilations or drainage problems.  

Examination of the veteran revealed normal genitilia.  Rectal 
examination revealed no nodules or masses in the area of the 
prostate.  A diagnosis was provided of residuals of radical 
prostatectomy for cancer of the prostate to include erectile 
dysfunction.  

Inpatient records from Vaughan Regional Medical Center, with 
"Y.D.", M.D. as attending physician, report that the 
veteran was seen in the emergency room in December 2002 for 
urinary retention, a Foley catheter was inserted and after it 
was removed he went back into retention.  He underwent 
diagnostic tests, including retrograde urethrograms, 
cystogram, and examination under anesthesia.  Following 
discontinuation of the catheter he voided with good control 
and was released.  

These diagnostic tests revealed a normal urethra and bladder.  
Digital rectal examination revealed a defect in the posterior 
rectal wall. There was no collection of fluid, blood, or pus.  
By the time of discharge, the veteran was apparently 
functioning well.  The December 2002 Vaughan Regional Medical 
Center notes do not provide evidence for assigning a rating 
higher than that already assigned, based on obstructed 
voiding.  In that regard, there is no evidence of post void 
residuals greater than 150 cc, uroflowmetry showing peak flow 
rate of less than 10cc/sec., urinary tract infection, or 
periodic dilation.  

In May 2006, the veteran again underwent VA genito-urinary 
examination.  He reported occasional burning on urination in 
the morning.  He also reported that about once or twice per 
day he has to exert effort to pass urine and that the stream 
becomes intermittent.  The veteran reported some urinary 
incontinence if he sneezes, coughs, or stands from a low 
chair.  This occurred twice during the previous month.  The 
incontinence results in enough urine to cause wetness but not 
large quantities.  He reported wearing pads in the past but 
had not worn pads in the previous 6 months.  Physical 
examination and laboratory tests did not reveal any symptoms 
or abnormalities attributed to his disability on appeal.  

In June 2008, the veteran's representative presented argument 
that treatment records showed the veteran to have urinary 
frequency of 5 to 6 times a day.  His representative implied 
that this equates to an interval between one and two hours.  
The Board disagrees.  Given that the rating criteria for 
voiding intervals refers to daytime voiding and refers to 
"awakening" to void, the word "daytime" corresponds to 
that time that the veteran is not asleep, while awakening to 
void covers the time period when the veteran typically is 
sleeping.  

As a normal nights sleep is commonly viewed as 8 hours, 
voiding interval can be calculated from frequency by dividing 
the number of times per day that the veteran needs to void 
into 16 hours.  Urinary frequency of 6 times per day equates 
to an interval of 2 hours and 40 minutes.  Thus, the voiding 
interval reported by the veteran does not meet the criteria 
for a 20 percent rating, which requires intervals of between 
1 and 2 hours.  The veteran also reported that he only awakes 
occasionally to void.  Thus, the criteria for a 20 percent 
rating based on awakening three or four times per night are 
not met.  In short, the preponderance of the evidence is 
against assigning a rating higher than 10 percent based on 
urinary frequency, even based on the veteran's own 
statements.  The post-service medical records provides only 
more evidence against this claim.   

While the veteran reported during the May 2006 examination 
that he had worn absorbent pads until six months before the 
examination, the Board finds this single vague report of the 
use of absorbent materials to be insufficient evidence, when 
considered with the record as a whole, to warrant a rating 
for the veteran's disability based on urine leakage.  

The record is absent for any other mention that the veteran 
wore absorbent materials.  Even, this mention in the May 2006 
report does not specify how long he wore the pads or how 
often.  VA outpatient notes are of record from August 2003 
through March 2006 make no mention of urine leakage or 
reports that the veteran wore absorbent materials to contend 
with urine leakage.  The only mention of his prostate cancer 
is found in a note from August 2004, stating that the cancer 
was in remission.  The absence of any mention of the use of 
absorbent pads, other than the single report during the May 
2006 examination report, is evidence that the veteran's 
disability on appeal has not required the use of absorbent 
pads.  

Furthermore, the May 2006 report is more in the nature of an 
occasional use of absorbent material.  The Board does not 
construe the meaning of the phrase "requiring the wearing of 
absorbent materials that must be changed less than two times 
per day" to include the occasional use of absorbent 
material.  Rather, this phrase is more properly viewed as 
requiring a day to day wearing of absorbent materials to 
contend with urine leakage of some significance.  The 
veteran's report that he occasionally has enough urine 
leakage to get his underwear wet, and then only under certain 
conditions, such as sneezing or coughing, is evidence against 
a finding that his disability has required the wearing of 
absorbent materials.  Hence, the preponderance of the 
evidence is against assigning a rating for his residuals of 
radical prostatectomy for cancer of the prostate based on 
urine leakage.  

Additionally, although the May 2006 examination report 
includes the veteran's report of slow and sometimes 
intermittent stream, the record is absent for evidence of a 
peak flow rate less than 10 cc/sec., recurrent urinary tract 
infections, stricture disease requiring dilation, or post 
void residuals greater than 150 cc.  Hence, all evidence is 
against assigning a rating based on obstructed voiding.  

Based on the above, the preponderance of the evidence is 
against assigning a rating higher than 10 percent for the 
veteran's residuals of radical prostatectomy for cancer of 
the prostate, for any time during the appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation for any 
time period subject to this appeal.  Hence, his appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded

In this case, the veteran was not provided with VCAA notice 
as to three of the five elements referred to in Dingess; 
i.e., veteran status, existence of a disability, and a 
connection between the veteran's service and the disability.  
Given that these elements go to establishing service 
connection, and service connection has been established in 
this case, the notice defect is harmless error.  

Nor was the duty to notify with regard to assignment of 
disability ratings and effective dates satisfied prior to 
initial decision on the claim by the RO in September 2002, 
which granted service connection.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify, with regard to 
assignment of disability ratings and effective dates, was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in March 2006.  That letter fully 
addressed all notice elements as those elements apply to how 
VA assigns disability ratings and effective dates.  That 
letter informed the veteran as to the evidence needed to 
establish a disability rating and effective date and of the 
veteran's and VA's respective duties for obtaining such 
evidence.  

Although the March 2006 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a [rating decision or supplemental statement of the 
case issued in June 2006, after the notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability resulting from prostate cancer is properly rated, 
the appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated: 

section 5103 (a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In the instant case, VCAA 
notice requirements as to disability ratings were satisfied 
because the RO provided the veteran with the notice as to 
assignment of disability ratings applicable to a claim to 
establish service connection.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Also associated with the claims file are 
treatment records form Vaughan Regional Medical Center, 
"G.Y.", M.D., and Carraway Methodist Medical Center.  The 
veteran was afforded VA medical examinations in August 2002 
and May 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


